Per KENNEDY, J. s
Appellant Vaimaona Foloi challenges the decision of the Land & Titles Division of the High Court of American Samoa determining that appellee Paleafei Tavesi and his family had a stronger claim to the land known as Ululoloa, and restraining members of Vaimaona's family from going onto this land without permission of the matais of the Paleafei family. We affirm.
Visits by judges to land over which title is disputed are not uncommon. See, e.g., Nua Kone v. Leomiti, 4 A.S.R. 404, 406 (Trial Div. 1963); Sa v. Fia, 4 A.S.R. 437, 438 (Trial Div. 1963). In this case only one member of the court attended at the time and place set for the view, and Vaimaona asserts this taints the proceedings, noting further that the trial judge who did take view reported his findings in detail to the rest of the court.
We reject Vaimaona>s contention that the proceedings were tainted. Counsel for both parties were present and participated in the view with the judge. No objection was made by either counsel. *93The parties thus waived any irregularity in having a formal view by less than all, or less than a majority, of the panel.
The court's finding that "no one actually lives on the land in question* is not clearly erroneous, based as it is on the testimony of witnesses whose reliability the court had the chance to evaluate, as well as the judge's own view of the property.
The decision of the Land & Titles Division of the High Court of American Samoa is AFFIRMED.